Citation Nr: 0819112	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  07-11 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for presbyopia (claimed 
as eye condition). 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for right iliotibial 
band syndrome (claimed as right leg disorder).

5.  Entitlement to service connection for rib contusion 
(claimed as right side disorder).

6.  Entitlement to service connection for benign prostatic 
enlargement with bladder outlet syndrome (claimed as frequent 
urination).

7.  Entitlement to a higher (compensable) initial disability 
rating for service-connected right shoulder strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976, and from October 2003 to April 2005, and 
served on periods of active duty for training (ACDUTRA) while 
in the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran appeared and testified at a personal hearing in 
December 2007 before the undersigned Acting Veterans Law 
Judge. A transcript of the hearing has been made a part of 
the record.  The Board notes that, at this hearing, the 
veteran appeared to be raising a claim for service connection 
for a left leg disorder that is separate and distinct from 
the claim for service connection for a left foot disorder on 
appeal.  As such, the Board refers this issue to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's presbyopia (claimed as eye condition) is 
not a disease or injury under the meaning of applicable law 
and regulations for VA purposes.

2.  Competent medical evidence does not show a current level 
of hearing impairment in either the veteran's left or right 
ear that may be considered a disability for VA purposes. 

3.  There is no competent medical evidence showing the 
veteran has a left foot disability that is related to 
service.

4.  There is no competent medical evidence showing the 
veteran's right iliotibial band syndrome (claimed as right 
leg condition) is related to service.

5.  There is no competent medical evidence showing the 
veteran has residuals of a rib contusion (claimed as right 
side condition) related to service.

6.  There is no competent medical evidence showing the 
veteran's benign prostatic enlargement with bladder outlet 
syndrome (claimed as frequent urination) is related to 
service.

7.  Throughout the rating period on appeal, the veteran's 
right shoulder strain has been productive of limitation of 
motion due to pain at 170 degrees abduction, 175 degrees 
forward elevation and 90 degrees of external and internal 
rotation, and no additional loss of motion due to pain, 
fatigue, or weakness, with x-ray evidence of normal bones and 
joints, and no evidence of rotator cuff tear or arthritis.


CONCLUSIONS OF LAW

1.  Presbyopia is not a disability for VA compensation 
purposes and an acquired eye disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 4.9 (2007). 

2.  The criteria for service connection for hearing loss in 
either ear have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 
(2007).  

3.  A left foot disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).   

4.  Right iliotibial band syndrome (claimed as right leg 
condition) was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).   

5.  Residuals of a rib contusion were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).   

6.  Benign prostatic enlargement with mild bladder outlet 
syndrome (claimed as frequent urination) was not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).   

7.  The criteria for entitlement to a compensable evaluation 
for right shoulder strain have not been met for any period of 
the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5299-5203, 5201 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

A VA notice and duty to assist letter dated in November 2005 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide, informed the veteran that it was his responsibility 
to make sure that VA received all requested records that are 
not in the possession of a Federal department or agency 
necessary to support the claim, and asked the veteran to send 
in any evidence in the veteran's possession that pertains to 
the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided this notice in September 2006.  In addition, in 
the present appeal, because the service connection claims are 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the veteran under the holding in Dingess, 
supra.  With respect to the claim for an increased rating for 
right shoulder strain, the veteran is challenging the initial 
evaluation (0 percent) assigned following the grant of 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied as to the issue of higher (compensable) initial 
disability rating for service-connected right shoulder 
strain.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's service 
connection claim that VA has not sought.  VA medical records, 
VA treatment records, private treatment records, and lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  The 
veteran was provided VA examinations in November and December 
2005.  The veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claim, 
including by submission of statements and arguments presented 
by the representative organization and by testifying at a 
hearing.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the 
appeal. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection Legal Authority

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as organic 
diseases of the nervous system, to a degree of 10 percent or 
more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

Service connection - hearing loss

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran contends that he has a bilateral hearing loss 
that is due to noise exposure during active service.  He 
reported exposure to noise while driving heavy equipment 
while in the military.

Service medical records show audiometric examinations that 
reflect normal hearing in November 1973 and May 1974.  The 
veteran's October 1976 separation audiometric examination 
reflected a left ear hearing loss that met the requirements 
of 38 C.F.R. § 3.385.  At the time of the separation 
examination, the veteran's hearing showed pure tone 
thresholds of 50, 40, 35, and 20 decibels in the right ear at 
the 500, 1000, 2000 and 4000 Hertz levels.  However, 
audiometric examinations performed in December 1982, August 
1990, June 1997, and September 2002 reflect normal hearing.

A December 2005 VA examination report reflected pure tone 
thresholds of 15, 10, 15, 15 and 10 decibels in the right ear 
and 15, 15, 15, 15 and 10 decibels in the left ear at the 
500, 1000, 2000, 3000 and 4000 Hertz levels, and Maryland CNC 
Test score of 96 percent for both ears.  The examiner noted 
that the veteran's hearing was within normal limits for both 
ears.  Thus, the veteran does not currently have a hearing 
loss.  

As noted above, there must be competent evidence of a current 
disability to establish service connection.  The Court has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As 
the veteran has no current hearing loss disability in either 
ear that meets the definition of 38 C.F.R. § 3.385, service 
connection for hearing loss is denied.  

Service connection - presbyopia

In connection with a claim for an eye disorder, the Board 
notes that, in the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including hyperopia and presbyopia, even if visual 
acuity decreased in service, as these are not diseases or 
injuries within the meaning of applicable legislation 
relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9 
(2007).  A disability rating for visual impairment is based 
on the best distant vision obtainable after the best 
correction by glasses.  38 C.F.R. § 4.75 (2007).

Service medical records show normal vision and no treatment 
for or diagnosis of an eye problem.

A March 2006 VA eye examination reveals that the veteran has 
corrected vision of 20/20 in his right eye and 20/20-1 in his 
left.  The examiner diagnosed presbyopia.  There are no other 
diagnoses of or treatment for an eye disorder. 

The VA examiners did not provide any additional diagnosis of 
an eye disorder.  With regard to the current diagnoses of a 
refractive error, hyperopia and presbyopia, the law 
concerning service connection for a congenital or 
developmental defect is dispositive.  Refractive errors are 
defects of the form or structure of the eye of congenital or 
developmental origin for which service connection may not be 
granted.  Refractive errors are not disabilities under the 
law.  38 C.F.R. §§ 3.303(c), 4.9.  

Service connection - left foot disorder

At his hearing, the veteran clarified that he intended to 
claim service connection for a left leg disorder, which has 
been referred to the RO for appropriate action.  He does not 
specifically contend that he has a left foot disorder. 
 
In the present case, there is no record of in-service 
treatment for, or diagnosis of, a left foot disorder.  The 
veteran's separation Report of Medical Examination reflects 
no diagnosis or indication of a left foot disorder.  There 
are no post-service reports of treatment for or complaints of 
a left foot disorder.  

A November 2005 VA examination report reflects the veteran's 
reports that he did not have any problems with his left foot.  
The examiner found the veteran's left foot to be normal.  
  
There is no evidence in the record that the veteran has 
complained of left foot pain or has been diagnosed with a 
left foot disability.  Without medical evidence that proves 
the existence of a current disability, there is no basis to 
grant service connection.  See Brammer, 3 Vet. App. at 225.  
The Board notes that pain is not a separate disability for VA 
disability compensation purposes.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the 
preponderance of the medical evidence is against service 
connection for a left foot disorder.  Accordingly, the 
service connection claim for a left foot disorder is denied.  

Service connection - right iliotibial band syndrome (claimed 
as right leg condition)

At his hearing, the veteran contended that he has a right leg 
condition that began during his active duty in Iraq, and that 
it, therefore, should be service connected.
 
Service medical records reflect that the veteran was seen 
once in August 1976 for right leg pain.  There are no other 
in-service notations of treatment for or diagnosis of a right 
leg disorder.  

A December 2005 VA examination report shows that the veteran 
had a normal right hip x-ray, and that both thighs were of 
normal appearance bilaterally without redness, swelling, 
heat, or tenderness to palpation.  There was no evidence of 
active bursitis or synovitis.  The examiner diagnosed 
enthesopathy of the right lateral hip/leg tendon (right 
ilioitibial band syndrome) and noted that it was a normal 
examination.  The examiner did not provide a nexus between 
his time on active duty and his current right iliotibial band 
syndrome.

While it is evident from the record that the veteran has a 
current diagnosis of right iliotibial band syndrome, the 
evidence of record does not show that the veteran's current 
right hip disorder is in any way related to his active 
service.  The veteran was seen for right leg pain in one 
instance during his first period of active duty, but there 
are no other records showing in-service treatment for or a 
diagnosis of a right leg or hip condition while he was in 
service in Iraq.  The veteran's service medical records are 
negative for references to any chronic problems with his 
right hip or leg. Although there is a record dated in August 
1976 that reflects that the veteran reported having right leg 
pain, and there are no further references in the service 
medical records to demonstrate that the disorder was chronic 
in service.  

There is no competent medical evidence of record that relates 
the veteran's currently diagnosed right iliotibial band 
syndrome to his active service, including right leg pain in 
service.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 

Service connection - residuals of a rib contusion (claimed as 
right side condition)

The veteran contends he injured his right side while jumping 
off the back of a truck while in service in Iraq, and that he 
has current residuals which should, therefore, be service 
connected.

The Board has carefully reviewed the medical evidence in the 
claims file, and it shows no evidence of any current 
residuals of an injury to the veteran's right side.   June 
2000 VA medical records reflect that the veteran fell while 
jumping off the back of a truck while on ACDUTRA in Arkansas.  
The veteran had a contusion of his right rib cage, but a 
contemporaneous x-ray of the veteran's ribs was negative.  
There are no other service medical records which show 
problems with his right side rib cage.  

The Board notes that the veteran indicated at his hearing 
that he was injured while in Iraq during combat.  Where a 
veteran engaged in combat, satisfactory lay evidence that an 
injury or disease was incurred in service will be accepted as 
sufficient proof of service connection where such evidence is 
consistent with the circumstances, conditions, or hardships, 
of service.  38 U.S.C.A. § 1154(b).  
38 U.S.C.A. § 1154(b) sets forth a three step sequential 
analysis that must be undertaken when a combat veteran seeks 
benefits under the method of proof provided by the statute.  
First, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service."  Finally, if the first two 
requirements are met, VA "shall accept the veteran's evidence 
as "sufficient proof of service connection," even if no 
official record exists of such incurrence exists.  In such a 
case a factual presumption arises that that the alleged 
injury or disease is service connected.  Collette v. Brown, 
82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304 (2007).

In this veteran's case, his DD 214 form reflects that he was 
awarded the Combat Infantry Badge.  Such evidence supports a 
finding that the veteran participated in combat operations.  
As a combat veteran, his statements as to injuring his right 
side when falling out of a truck that was under fire are 
accepted as correct in the absence of evidence to the 
contrary.  38 U.S.C.A. § 1154(b).  Thus, the Board finds the 
veteran's statements regarding a right side injury to be 
credible and to be consistent with the circumstances, 
conditions, or hardships of such service.

Post-service treatment records and examination reports do not 
reflect any residuals of a right rib contusion.  At his 
November 2005 VA examination, the veteran had a normal gait 
and carriage with no complaints of pain on his right side.  
At his December 2005 VA examination, the veteran had a normal 
spine examination with no spasm o tenderness and no 
complaints of pain in his right side. 
  
There is no competent evidence showing the veteran has 
current disability residual to a right rib contusion.   "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer at 225.  The Board notes that 
pain is not a separate disability for VA disability 
compensation purposes.  See Sanchez-Benitez, 259 F.3d 1356.  
Thus, the preponderance of the medical evidence is against 
service connection for residuals of a right rib contusion.  
Accordingly, the service connection claim for residuals of a 
right rib contusion is denied.  

Service connection - Benign prostatic enlargement with 
bladder outlet syndrome (claimed as frequent urination)

At his hearing, the veteran contended that his current benign 
prostatic enlargement with mild bladder outlet syndrome 
(claimed as frequent urination) is related to service, and 
that it should be service connected.
 
Service medical records do not reflect treatment for, or a 
diagnosis of, frequent urination or prostate problems.  The 
Board notes that the veteran was seen several times for 
urinary tract infections and venereal disease, but there is 
no evidence that these issues were related to a prostate 
problem.  

The veteran's December 2005 VA genitourinary examination 
report shows that the veteran reported that over the previous 
year he had developed frequent urination, which he described 
as every two to three hours during the day.  He reported 
nocturia times three.  He had no hematuria or incontinence 
and denied significant dysuria.  His prostate was one time 
enlarged.  The examiner concluded that his symptoms were 
probably symptomatic of early benign prostatic enlargement 
with mild bladder outlet syndrome which were not severe 
enough to be a quality of life issue and could probably be 
improved with medical therapy.  

There is no competent evidence showing the current symptoms 
of frequent urination associated with benign prostatic 
enlargement with mild bladder outlet syndrome are related to 
service, including urinary tract infections and venereal 
disease during service.  Accordingly, the claim for service 
connection for benign prostatic enlargement with mild bladder 
outlet syndrome (claimed as frequent urination) is denied.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims, and the claims 
must be denied.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Increased rating - shoulder strain

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  In every instance where 
the schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts found 
during the time period in question. Fenderson v. West, 12 
Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27 (2007).  The RO granted a 
noncompensable disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5203, indicating that the veteran's 
right shoulder strain symptoms were analogous to those 
contemplated under Diagnostic Code 5203, impairment of the 
clavicle or scapula.  Under Diagnostic Code 5203, impairment 
of the clavicle or scapula with malunion is assigned a 10 
percent disability rating.  Impairment of the clavicle or 
scapula with nonunion and without loose movement is assigned 
a 10 percent disability rating.  Impairment of the clavicle 
or scapula with nonunion and with loose movement is assigned 
a 20 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder.  38 C.F.R. § 4.71a.

At the November 2005 VA examination, the examiner noted that 
the veteran reported intermittent right shoulder pain which 
was not precipitated by anything.  He did not take any 
medication for it and it did not interfere with his 
activities of daily living or his occupation in the highway 
department.  Upon examination, the veteran's right shoulder 
had limitation of motion due to pain at 170 degrees 
abduction, 175 degrees forward elevation and 90 degrees of 
external and internal rotation.  There was no increase in 
loss of motion due to pain, fatigue or weakness.  A 
contemporaneous x-ray showed of normal bones and joints and 
no evidence of rotator cuff tear or arthritis.

At the personal hearing, the veteran testified that he had 
pain in his shoulder when he lifted boxes over his head, and 
that he took medication for the shoulder pain and pain in his 
other joints.  

In conclusion, a preponderance of the evidence is against a 
compensable initial evaluation for the veteran's right 
shoulder strain, during any portion of the rating period on 
appeal.  In order to warrant a compensable evaluation under 
Diagnostic Code 5203, the evidence would need to show 
impairment of the clavicle or scapula with malunion or 
nonunion and without loose movement.  However, the veteran's 
x-ray examination did not reflect that this was the case.  

The Board has also considered rating the veteran's right 
shoulder stain under other Diagnostic Codes pertaining to 
disabilities of the shoulder.  The Board notes that there is 
no evidence of ankylosis of the shoulder to warrant 
application of DC 5200, ankylosis of scapulohumeral 
articulation.  While there is evidence of some limitation of 
motion of the arm, limitation of motion of the arm at the 
shoulder level must be shown in order to warrant a 20 percent 
disability rating under DC 5201.  The veteran's range of 
motion measurements at his November 2005 VA examination - 170 
degrees abduction, 175 degrees forward elevation, before 
being limited by pain - shows the veteran had right shoulder 
ranges of motion well above the shoulder level, and do not 
reflect limitation of motion at the shoulder level as 
required for a compensable rating under DC 5201.  Lastly, 
there is no evidence of recurrent dislocation of the humerus 
at the scapulohumeral joint to warrant application of DC 
5202.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202 
(2007).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Finally, the evidence does not reflect that the right 
shoulder disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2007) is not warranted.


ORDER

Service connection for presbyopia (claimed as eye condition) 
is denied. 

Service connection for hearing loss is denied.

Service connection for left foot disorder is denied.

Service connection for right iliotibial band syndrome 
(claimed as right leg condition) is denied.

Service connection for rib contusion (claimed as right side 
condition) is denied.

Service connection for benign prostatic enlargement with mild 
bladder outlet syndrome (claimed as frequent urination) is 
denied.

A compensable initial disability rating for right shoulder 
strain, for any period of claim, is denied.


____________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


